DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, Claims 2, 5, and 7 in the reply filed on 11/12/2020 is acknowledged.
Claim 1 is allowable. The restriction requirement between Groups I, II, III, IV, V, and VI, as set forth in the Office action mailed on 8/18/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/18/2020 is withdrawn.  Claims 9-16, 18, and 20, directed to Groups II, III, IV, V, and VI are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 is amended to:
1. A microfluidic device for multi-dimensional fluid focusing, the device comprising:
a microchannel having a first region configured with a sample fluid inlet, the first region defining a first depth D1, a middle region defining a second depth D2 wherein the second depth D2 is greater than the first depth D1, a second region configured with an outlet the second region defining a third depth D3 and the third depth D3 is greater than the second depth D2, the difference in depths between D1, D2, and D3 providing a varying depth in the microchannel; 
is offset to a firstjunction formed at the intersection of the first region and the middle region; and 
a second sheath with a second sheath inlet for a second sheath fluid configured for a second focusing of the fluid, wherein the second sheath is positioned at a second junction formed at the intersection of the middle region and the second region; 
wherein the varying depth of the microchannel along with the offset positioning of the first sheath with respect to the second sheath enables multi-dimensional focusing of the sample fluid.

Claim 13 is amended to:
13. The device of claim 12, wherein the regulation of the line of focusing is achieved by regulating the rate of flow of the fluid.

Claim 15 is amended to:
15. The device of claim 14, wherein the microscope has
an optical source configured for the visible region of the electromagnetic spectrum;
an auxiliary optical unit coupled to the optical source; and
a micro objective.

Claim 16 is amended to: 
5, wherein the auxiliary optical unit comprises of an arrangement of lenses for enabling Kohler illumination.

Claim 18 is amended to:
18. The device of claim 14, wherein the recording unit is one selected from the list comprising of a spectrometer, a spectrograph and a camera.

Claim 20 is amended to:
20. The device of claim 14, wherein the holder is inclined at an angle in the range of about2ºC to about 90ºC with respect to a line of illumination from the optical source.



Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eluru  et al. (Eluru G, Julius LA, Gorthi SS. Single-layer microfluidic device to realize hydrodynamic 3D flow focusing. Lab Chip. 2016 Oct 18;16(21):4133-4141. doi: 10.1039/c6lc00935b. PMID: 27714001, Year: 2016) is the original NPL paper of the authors describing the novel technique and significant modifications compared to the previously known flow focusing devices for the purpose of obtaining the desired flow focusing. This does not qualify as prior art as it does not precede the foreign priority date. 

Selamat et al. (N. Selamat, M. S. B. Rahim and A. A. Ehsan, "Effect of microchannel sizes on 3D hydrodynamic focusing of a microflow cytometer," 2016 IEEE International Conference on Semiconductor Electronics (ICSE), Kuala Lumpur, Malaysia, 2016, pp. 109-112, doi: 10.1109/SMELEC.2016.7573603) disclose optimization techniques of the size of the microchannel for flow focusing.
US 2017/0304827 A1, US 2017/0299492 A1, US 2009/0201504 A1, US 2004/0043506 A1, US 2019/0134633 A1, US 8,120,770 B2 disclose hydrodynamic focusing with different devise configurations; however, they lack the depth of analysis and consideration achieved in the current application.

Claims 1, 9-16, 18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a microchannel having a first region configured with a sample fluid inlet, the first region defining a first depth D1, a middle region defining a second depth D2 wherein the second depth D2 is greater than the first depth D1, a second region configured with an outlet the second region defining a third depth D3 and the third depth D3 is greater than the second depth D2, the difference in 

Claims 9-16, 18, and 20 are allowable at least based upon their dependence on Claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877